Title: To James Madison from Edmund Pendleton, 26 August 1782
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga. Aug. 26th 1782
Your favr. of the 13th gives great hope that Peace is approaching fast. There are some circumstances unfavourable, such as the Attention in the Exchange of Prisoners to their soldiers being at liberty to serve agt our Allies immediately, & against America after a year, and Genl. Carleton’s Declarations convey an Idea so flatering as to create Suspicion of their Sincerity. Yet the terms, after the voluntary recognition of our Independence, appear such as might be reasonable to all Parties. for as to Our part, as an individual, I declare my sentiments not to hesitate in restoring the confiscated property, either upon the ground, of Mistake in the Original measure, or that the value of them bears no kind of proportion to the inconvenience of continuing the War: even the expence and disappointments in trade would soon exhaust that Subject, but I consider the life of one valuable Citizen as greatly overballancing the whole of it. It would therefore be my opinion to be as prompt in our Concession to this, as Britain was in yielding the great Point, and as to the fishery I suppose we do not require more than is offered—so that if our Allies are Satisfied, I se[e] nothing in the whole prospect to interrupt the Negotiation or prevent its conclusion; however we should never loose sight of the caution impressed by the experience of all Ages, to increase rather than relax our preparations for War to the last period of the Treaty.
We have been amused for some days with a Report of a large Fleet in our Bay & a heavy Cannonade on their Entry, which is said by others to be without foundation—how it is I can’t determine, nor was it ever said whether they were friends or Enemies: three or four British deserters have appeared on James River; Listed several slaves whom they armed from a Magazine in Goochland & then set fire to it. We have caught one of the slaves who says they intend to destroy other Magazines, A Party is after the whole & ’tis hoped they may be taken soon.
It is my Opinion that it would be wisdom on the part of Britain to yield Canada as a 14th Member of the Union, since the event at some future period is more than probable, and a War may precede it; yet I cannot but consider the Spontaneous hinting of it [in] the manner it has been done, as having a deep, insideous intention on our Integrity—to decide what would be right on that head in the Treaty, independent of the Interest of the contracting powers, would seem to be to leave it to the Canadians to choose the party they would be annexed to.
I am much obliged, and so is my Nephew, by yr Attention to his Runaway; his Overseer has been out these 10 days in pursuit of him & is not return’d, He was certainly with the French Army at Baltimore, where I hope the Overseer will reclaim him.

We have had some fine rains which have done much good, but were partial & leave many parts of the state in distressful apprehensions of the want of bread. I am
Dr Sr Yr Affe & obt
Edmd. Pendleton
